DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-6 & 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3 & 9 would be allowable over the prior art of record, because the prior art silent to the method of forming a battery electrode of claim 1, further comprising degassing the suspended LMOP.  
The prior art, such Oki et al. U.S. Pub. 2010/0297504, teaches a method of manufacturing lithium-metal nitride  (See the Abstract), comprising: suspending a lithium-metal-oxide-powder (LMOP) within a gaseous mixture (raw material Li transition metal O are mixed with a nitriding agent [0035]; with a nitriding agent such as ammonia gas; [0046]); heating the suspended LMOP to a holding temperature of between 400 and 800 degrees Celsius such that the LMOP reaches the holding temperature (the nitriding agent and lithium0transiton metal compound oxide are heated between the rage of 100 to 800 degrees; [0120]); and maintaining the LMOP at the holding temperature for a time period in order for the gaseous mixture and the LMOP to react to form a lithium-metal nitride powder (LMNP) (the mixture is heated from 10 minutes to 7 hours until the nitride lithium transition-metal compound oxide is obtained [0120]; where LMNP is the nitride lithium-transition metal compound oxide [0120]).  However, the reference does not teach or suggest further degassing the suspended LMOP.  Therefore, the instant claims are patentably distinct from the prior art of record.
Claims 4, 5 & 6 would be allowable based on dependency to claim 3. 
Claims 17-18 are allowed.  The instant claims are allowable over the prior art of record, because the prior art is silent to a method of forming a battery electrode comprising: suspending a lithium-metal-oxide-powder (LMOP) within a gaseous mixture; incrementally heating the suspended LMOP to a holding temperature of between 400 and 800 degrees Celsius such that the LMOP reaches the holding temperature; maintaining the LMOP at the holding temperature for a time period in order for the gaseous mixture and the LMOP to react to form a lithium-metal nitride powder (LMNP); and forming a battery electrode using the LMNP; and degassing the suspended LMOP.
The prior art, such Oki et al. U.S. Pub. 2010/0297504, teaches a method of manufacturing lithium-metal nitride  (See the Abstract), comprising: suspending a lithium-metal-oxide-powder (LMOP) within a gaseous mixture (raw material Li transition metal O are mixed with a nitriding agent [0035]; with a nitriding agent such as ammonia gas; [0046]); heating the suspended LMOP to a holding temperature of between 400 and 800 degrees Celsius such that the LMOP reaches the holding temperature (the nitriding agent and lithium0transiton metal compound oxide are heated between the rage of 100 to 800 degrees; [0120]); and maintaining the LMOP at the holding temperature for a time period in order for the gaseous mixture and the LMOP to react to form a lithium-metal nitride powder (LMNP) (the mixture is heated from 10 minutes to 7 hours until the nitride lithium transition-metal compound oxide is obtained [0120]; where LMNP is the nitride lithium-transition metal compound oxide [0120]).  However, the reference does not teach or suggest further degassing the suspended LMOP.  Therefore, the instant claims are patentably distinct from the prior art of record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “The method of claim 1, wherein the gaseous mixture includes gas selected from a group consisting of N2, H2, He, NH3, Ar, or a combination thereof.” This phrase appears to be an extra claim without a claim number or part of claim 16. It is unclear if the phrase is part of claim 16. It is unclear and an appropriate correction is required. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10 & 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki et al. U.S. Pub. 2010/0297504 in view of Shin et al. U.S. Pub. 2016/0329565.
With respect to claim 1, Oki teaches a method of forming lithium-metal nitride  (See the Abstract), comprising: suspending a lithium-metal-oxide-powder (LMOP) within a gaseous mixture (raw material Li transition metal O are mixed with a nitriding agent [0035]; with a nitriding agent such as ammonia gas; [0046]); heating the suspended LMOP to a holding temperature of between 400 and 800 degrees Celsius such that the LMOP reaches the holding temperature (the nitriding agent and lithium0transiton metal compound oxide are heated between the rage of 100 to 800 degrees; [0120]); and maintaining the LMOP at the holding temperature for a time period in order for the gaseous mixture and the LMOP to react to form a lithium-metal nitride powder (LMNP) (the mixture is heated from 10 minutes to 7 hours until the nitrided lithium transition-metal compound oxide is obtained [0120]; where LMNP is the nitride lithium-transition metal compound oxide [0120]). With respect to claims 12, maintaining the holding temperature for between 1 and 10 hours, inclusive (heating took place from 10 minutes to 7 hours; [0122]).  With respect to claim 13, the LMOP consists of a commercially available powder (lithium cobalt oxide made by Sigma-Aldrich Co; [0112]).  With respect to claim 14, the LMOP is selected from a group consisting of LiMn2O4 [0032], LiMnO2 [0037] or a combination thereof.  With respect to claims 15 & 16, the nitrided lithium transition metal compounds oxide embraces (LiaMbOcNd, wherein M represents at least one transition metal and a to d satisfy the relations, 0<a <1.3, 0.7 < b <1.3, 1.5 < c < 2.5, and 0.01 < d < 0.6 ; [0058]).  Further concerning claim 16, the gaseous mixture includes gas selected from a group consisting of N2, H2, He, NH3, Ar, or a combination thereof (ammonia; [0046]).
Oki does not teach or suggest incrementally heating the suspended LMOP to a holding temperature of between 400 and 800 degrees Celsius such that the LMOP reaches the holding temperature (claim 1); cooling the suspended LMOP to an ambient temperature from the holding temperature (claim 2); further comprising heating the suspended LMOP at a rate of 5 degrees Celsius per minute to 200 degrees Celsius and then 10 to 15 degrees per minute to the holding temperature (claim 10).  
	Shin teaches that it is well known in the art to incrementally heat lithium transition metal materials [0027].
	Oki and Shin are analogous art fabricating lithium metal electrode materials. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the integral heating of Shin to perform the holding temperature of between 400 and 800 degrees Celsius such that the LMOP taught by Oki at [0120] (claim 1).  The skilled artisan recognizes that heating rates directly affect the densification of materials. 
	With respect to cooling the suspended LMOP to an ambient temperature from the holding temperature (claim 2), it would have been reasonable to except the temperature of the materials of Oki in view of Shin to reduce to ambient temperature after the heating time of 10 minutes to 7 hours of heating time taught by Oki [0122]; Oki).
	The limitation with respect to suspending LMOP at a rate of 5 degrees Celsius per minute to 200 degrees Celsius and then 10 to 15 degrees per minute to the holding temperature (claim 10), it would have been obvious to employ the instant interval temperature heating rate in the method of Oki in view of Shin, in the heating method of 100 to 800 degrees (Oki; [0120]) for 10 minutes to 7 hours (Oki; [0122]) because where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oki et al. U.S. Pub. 2010/0297504 in view of Shin et al. U.S. Pub. 2016/0329565 and further in view of Kumar et al. U.S. Pat. 6,482,374.
	Oki in view of Shin teaches a method of manufacturing lithium-metal nitride as described in the rejection recited hereinabove.
Oki does not expressly disclose: wherein suspending the LMOP within the gaseous mixture includes feeding the gaseous mixture to a reaction chamber, wherein the reaction chamber includes an outer wall containing an annular gas path therein surrounding an internal chamber configured to enclose the LMOP (claim 7); further comprising feeding, the gaseous mixture is fed through a porous media located in a bottom portion of the internal chamber in order to suspend the LMOP (claim 8); further comprising incrementally heating the suspended LMOP to the holding temperature predominantly by convection (claim 11).  
Kumar teaches that it is well known in the art to employ forming materials with  reaction chamber, wherein the reaction chamber includes an outer wall containing an annular gas path therein surrounding an internal chamber configured to enclose the LMOP (reaction chamber enclosed in with walls; Fig. 1; claim 7); further comprising feeding, the gaseous mixture is fed through a porous media located in a bottom portion of the internal chamber in order to suspend the LMOP (venture tubs used for the reactants ;col. 10, 50-60; claim 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the reaction chamber of Kumar, in the method of Oki in view of Shin, as reaction chambers are well known to fabricate chemical materials. 
With respect to incrementally heating the suspended LMOP to the holding temperature predominantly by convection (claim 11), it would be reasonable to expect that heating the reaction chamber is convection in the method of Oki in view if Shin and Kumar. 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722